FILED
                            NOT FOR PUBLICATION                            APR 14 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CARLOS CORTEZ ESCAMILLA,                         No. 12-57182

               Plaintiff - Appellant,            D.C. No. 3:07-cv-00353-W-POR

  v.
                                                 MEMORANDUM*
GEORGE GIURBINO; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Thomas J. Whelan, District Judge, Presiding

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       California state prisoner Carlos Cortez Escamilla appeals pro se from the

district court’s order denying his motion for relief from judgment in his 42 U.S.C.

§ 1983 action alleging that his due process and equal protection rights were

violated in connection with a disciplinary hearing. We have jurisdiction under 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review for an abuse of discretion. Sch. Dist. No. 1J,

Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We

affirm.

      The district court did not abuse its discretion by denying Escamilla’s motion

for relief from judgment because Escamilla failed to show grounds warranting such

relief. See id. at 1263 (setting forth grounds for relief from judgment under Fed. R.

Civ. P. 60(b)).

      Contrary to defendants’ contention, we have jurisdiction over the district

court’s order denying Escamilla’s motion for relief from judgment because

Escamilla’s timely motion for an extension to file an appeal is the functional

equivalent of a notice of appeal. See Estrada v. Scribner, 512 F.3d 1227, 1236

(9th Cir. 2008) (noting that a document is the functional equivalent of a notice of

appeal if it is filed within the time specified by Fed. R. App. P. 4 and gives the

notice required by Fed. R. App. P. 3, and that a more lenient standard is used with

pro se litigants); Andrade v. Attorney General of Cal., 270 F.3d 743, 752 (9th Cir.

2001), rev’d on other grounds, 538 U.S. 63 (2003) (holding that pro se prisoner’s

timely motion for an extension to file an appeal was the functional equivalent of a

notice of appeal).

      We lack jurisdiction to consider the district court’s summary judgment


                                           2                                     12-57182
because Escamilla failed to file a timely notice of appeal from the judgment. See

Fed. R. App. P. 4(a)(1), (4) (notice of appeal must be filed within thirty days after

entry of judgment, and only a timely tolling motion suspends time to appeal).

      We lack jurisdiction to consider the district court’s postjudgment rejection of

Escamilla’s request for a voluntary dispute resolution program because Escamilla

failed to file an amended or separate notice of appeal. See Whitaker v. Garcetti,

486 F.3d 572, 585 (9th Cir. 2007) (appellant generally must file a separate notice

of appeal or amend a previously filed notice of appeal to secure review of a

postjudgment order).

      AFFIRMED.




                                           3                                    12-57182